Citation Nr: 0214402	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-08 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for service-connected 
urticaria, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to April 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO decision which 
denied an increase in a 10 percent rating for service-
connected urticaria.  


FINDINGS OF FACT

The veteran's service-connected urticaria is manifested by 
subjective complaints of constant itching and joint pain; no 
objective evidence of constant exudation/itching, extensive 
lesions, marked disfigurement, ulceration, extensive 
exfoliation/crusting, or systemic/nervous manifestations has 
been shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
urticaria have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §  4.118, Code 7806 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, even without specific notice as to which party 
will get which evidence, the Board finds that the claims are 
ready to be reviewed on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp 2002)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  The RO rated the 
veteran's skin disorder by analogy under Diagnostic Code 
7806, for eczema.  

Under Diagnostic Code 7806, eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant is 
evaluated as 50 percent disabling.  When there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is merited.  For 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
A zero percent rating is assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  

Historically, it is noted that service connection for 
urticaria was granted in a May 1947 RO decision with a 10 
percent evaluation.  In a June 1948 RO decision, the 
evaluation for his skin condition was increased to 30 percent 
disabling.  In a September 1954 RO decision, the rating for 
his skin disability was reduced to 10 percent disabling.  The 
Board notes that the 10 percent rating for service-connected 
urticaria has remained in effect since 1954.  

In this regard it is noted that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 U.S.C.A. § 110; 38 
C.F.R. § 3.951(b).   

The veteran contends that his service-connected skin disorder 
warrants an evaluation in excess of the 10 percent rating 
currently assigned.  

A July 2000 VA medical record notes the veteran's past 
medical history carcinoma of the prostate, coronary artery 
disease, hyperlipidemia, and hypothyroidism.  The veteran 
complained of persistent skin itching.  Physical examination 
revealed the skin to be intact with normal texture and growth 
pattern.  

On VA examination conducted in May 2001, the veteran related 
that he contracted schistosomiasis during service and was 
treated for the condition during active duty.  He reported 
intermittent episodes of itching and joint pain that were 
partially relieved by cold showers.  He said that pain 
medication was also helpful for the pain and itching.  He 
said that he did not take any antihistamines or topical 
medication to treat his symptoms.  Other current medical 
problems included a history of angioplasty, prostate cancer, 
varicose veins, several herniated discs with back surgeries, 
and colon polyps.  The veteran noted that approximately one 
and a half years ago, he took medication for recurrent 
prostate cancer which created increased sweating and itching 
problems for him.  The veteran denied any episodes of 
difficulty breathing or abdominal pain associated with his 
itching episodes.  He did not feel the need to seek treatment 
from a dermatologist or allergist for many years.  The 
veteran related that he last saw an allergist approximately 
20 years ago and a dermatologist over 10 years ago.  

On physical examination, there was no evidence of any 
urticarial lesions or angioedema.  No evidence of vasculitis 
or purpura was shown.  Minimal dermatographism was 
demonstrated on stroking of the skin.  The diagnosis was over 
a 50-year history of intermittent itching.  The examiner 
indicated that it could not be documented whether the 
veteran's itching was related to urticaria or not.  It was 
noted that the veteran did not give a history that was 
particularly consistent with urticaria or hive-like or welt-
like lesions.  His history was also not suggestive of 
angioedema.  It was noted that the veteran reported that his 
itching was sometimes more severe in the winter which could 
be suggestive of dry skin.  The examiner related that the 
fact that the veteran had not sought help from a 
dermatologist or allergist in many years would be puzzling if 
he continued to have severe symptoms.  However, it was noted 
that he continued to be symptomatic from whatever the problem 
may be.  

The Board finds that that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of no more 
than exfoliation, exudation or itching of an exposed surface 
or extensive area and thus, a 10 percent evaluation is more 
nearly indicative of the veteran's disability picture under 
the facts of this case.  While the veteran has complained of 
itching and joint pain, the 2001 VA skin examination report 
noted that physical examination of the skin was unremarkable.  
A 50-year history of intermittent itching was noted.  
Additionally, the Board notes that a July 2000 VA medical 
record reflected a normal skin examination.  Subjective 
complaints of persistent itching were noted .  The medical 
evidence fails to indicate what could reasonably be 
considered to be constant exudation and itching, extensive 
lesions or marked disfigurement as required for a 30 percent 
disability evaluation pursuant to the schedular criteria 
noted above.  Symptomatology such as extensive legions and 
marked disfigurement has simply not been shown.  Therefore, 
the Board concludes that an evaluation in excess of 10 
percent evaluation is not warranted for the veteran's 
service-connected urticaria.  


ORDER

An evaluation in excess of 10 percent for service-connected 
urticaria is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

